FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOHN DOE,                                No. 09-72161
                         Petitioner,
                                          Agency No.
                v.                       A098-690-486

ERIC H. HOLDER, JR., Attorney
General,                                  OPINION
                        Respondent.


       On Petition for Review of an Order of the
           Board of Immigration Appeals

                Argued and Submitted
     September 9, 2013—San Francisco, California

               Filed November 27, 2013

    Before: Arthur L. Alarcón, Raymond C. Fisher,
        and Marsha S. Berzon, Circuit Judges.

              Opinion by Judge Alarcón
2                         DOE V. HOLDER

                           SUMMARY*


                           Immigration

    The panel granted a petition for review of the Board of
Immigration Appeals’ denial of asylum and withholding of
removal because petitioner met his burden of establishing that
the Russian government was unable or unwilling to control
nongovernmental actors who persecuted him on account of
his sexual orientation.

    The panel held that petitioner was not required to show
that the Russian government sponsored or condoned the
persecution of homosexuals or was unwilling for that reason
to control the persecution in this case.

    The panel remanded for the Board determine whether the
government met its burden of demonstrating either that
changed circumstances in Russia overcome the presumption
of a well-founded fear of future persecution or that petitioner
could reasonably relocate to an area of safety within Russia.


                            COUNSEL

Katherine M. Lewis (argued), Van Der Hout, Brigagliano &
Nightingale, LLP, San Francisco, California; Allan A.
Samson, Law Office of Allan A. Samson, San Francisco,
California, for Petitioner.


  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                           DOE V. HOLDER                                3

Carol Federighi (argued), Senior Litigation Counsel, and
Kimberly A. Burdge, Trial Attorney, United States
Department of Justice, Civil Division/Office of Immigration
Litigation, Washington, D.C., for Respondent.


                              OPINION

ALARCÓN, Senior Circuit Judge:

    John Doe1 has petitioned for a review by this Court of the
Board of Immigration Appeals’ (“BIA”) dismissal of his
appeal from the denial of his applications for asylum,
withholding of removal, and relief under the Convention
Against Torture (“CAT”). He contends that he has a well-
founded fear of future persecution if he is removed to Russia
because he is a homosexual. An immigration judge (“IJ”)
found, and the BIA did not disagree, that Doe had been
subjected to past persecution in Russia by nongovernmental
forces because he is a homosexual. The IJ concluded,
however, that Doe failed to carry his burden of demonstrating
that the Russian government was unable or unwilling to
control his nongovernmental persecutors.



  1
     Petitioner moved to have this disposition filed using a pseudonym.
“We are cognizant that the identity of the parties in any action, civil or
criminal, should not be concealed except in an unusual case, where there
is a need for the cloak of anonymity.” United States v. Doe, 488 F.3d
1154, 1155 n.1 (9th Cir. 2007) (internal quotation marks omitted).
Nevertheless, we have allowed the use of pseudonyms in exceptional
cases where necessary “to protect a person from harassment, injury,
ridicule or personal embarrassment.” United States v. Doe, 655 F.2d 920,
922 n.1 (9th Cir. 1981). We agree that this matter presents the “unusual
case” and therefore refer to Petitioner herein as “John Doe.”
4                     DOE V. HOLDER

    The BIA dismissed Doe’s appeal from the IJ’s decision
based on the BIA’s conclusion that Doe “failed to
demonstrate that the government was unable or unwilling to
control the non-governmental actors who attacked the
Respondent in Russia” or prove that “there is widespread
persecution of homosexuals in Russia which is sponsored or
condoned by the Russian government.”

    We grant the petition in this matter because we conclude
that Doe met his burden of presenting evidence that the
Russian government was unable or unwilling to control the
nongovernmental actors who persecuted him because he is a
homosexual. We also hold that in order to obtain the relief he
requested, Doe was not required to demonstrate that the
Russian government sponsored or condoned the persecution
of homosexuals or was unwilling for that reason to control
persecution of Doe. We remand with directions that the BIA
determine whether the Government can meet by a
preponderance of the evidence its burden of demonstrating
either that changed circumstances in Russia overcome the
presumption that Doe has a well-founded fear of future
persecution based on the past persecution he was subjected to
because he is a homosexual or that Doe reasonably can
relocate to an area of safety within Russia.

                              I

                              A

   Doe is a Russian citizen who was born in Ulan-Ude, the
capital of the Republic of Buryatia, and is ethnically a
                           DOE V. HOLDER                                5

Buryat.2 Doe identifies his sexual orientation as homosexual
or bisexual.

    After high school, Doe attended East Siberian
Technological University in Ulan-Ude for two years. During
his first year, Doe joined a club for homosexuals, called
Kletka. Members of Kletka socialized and supported each
other when they had problems. In April 2002, when he was
eighteen years old, some of Doe’s classmates from the
university saw him socializing with members of Kletka and
surmised that Doe was a homosexual. When Doe returned to
school the following Monday, almost “everybody [he]
knew”—classmates, persons from Doe’s wrestling club,
students from his former school—began mocking him.

     In his testimony, Doe described two violent attacks. The
first occurred in September 2002 while he was walking in a
park with his partner, Mark. A group of five persons, some
of whom were Doe’s classmates, approached Doe and Mark
and asked what they were doing. Doe at first remained silent
or gave short answers. The group then became enraged,
pushing Mark and knocking Doe to the ground where they
beat and kicked him. Doe attempted to defend himself, but
he could not. His attackers’ assaults injured his eye and
bruised his body, but he was able to go home unassisted.

    Following the attack, Doe went to the police station and
filed “an application for a complaint” describing the attack
and naming his assailants. The police officer on duty told


 2
   The IJ expressly found that Doe’s testimony, and the facts set forth in
his application, were credible. The BIA did not contradict that finding.
We are bound by that finding. Singh v. INS (R.J. Singh), 94 F.3d 1353,
1356 (9th Cir. 1996).
6                     DOE V. HOLDER

Doe that he did not want to receive the report and that Doe’s
injuries were “just bruises, nothing.” The officer then
discussed Doe’s complaint with his supervisor and told Doe
“to wait for the boss.” When the officer returned, he told Doe
that “maybe [he could] come back later” and that his “case is
not so serious.” The officer further commented that Doe was
a man and asked why he had not defended himself. Doe
testified that the police were “really busy and physically
[could] not exam[ine] [his] report.” Doe eventually left,
because “[t]hey simply clearly let [him] know that they
d[id]n’t want to consider it at all.”

    After the first incident, Doe continued to suffer
harassment and was pushed and hit “[a]lmost constantly.”
During a second attack in April 2003, Doe was beaten
severely while he was at a restaurant with Mark. Between
five and ten persons, three of whom Doe knew, entered the
restaurant and sat near Doe and Mark. A man named Timur
spoke to him in a kind tone at first, but then began to speak
more rudely. Timur then hugged Doe, stuck his tongue out at
him, and asked Doe, “[D]o you like this? Do you like this?”
Timur then “started to say dirty words.” Doe pushed Timur
away. Timur hit Doe, and the group joined in, beating both
Doe and Mark. Doe was beaten until he lost consciousness.
He regained consciousness in the ambulance on the way to
the hospital.

    Doe suffered internal brain hemorrhaging and a
concussion as a result of the attack. He was hospitalized for
three weeks.

    While Doe was in the hospital, his father reported the
attack on his son to the police. Law enforcement officers
interviewed Doe at the hospital. Doe told the police officers
                       DOE V. HOLDER                         7

what happened and provided the names of some of his
attackers. Doe does not believe that police took any further
action aside from conducting this initial interview, because
his attackers “were just walking free.”

    Doe introduced into evidence a “Confirmation Paper” he
received from law enforcement officers. The Confirmation
Paper states that his father’s application for the prosecution
of Doe’s persecutors “was rejected on the basis of Criminal
Code of the Russian Federation, Regulation 24 Chapter 1
Paragraph 2.” The Confirmation Paper did not set forth the
text of the regulation. No evidence was presented to the BIA
by Doe or the Government regarding the contents of
Regulation 24.

    After Doe was released from the hospital, he saw some of
his attackers. At first, they ignored him, but they soon began
harassing him again.

    In July 2003, Doe moved to Moscow, where he lived for
approximately four months, until November 2003. Doe
testified that while he was in Moscow, he was discriminated
against based on his ethnicity. Doe testified that persons he
encountered said things like, “[Y]ou narrow slanted eye
person.” He could not find work. In addition, police stopped
Doe on several occasions to check his registration, but did not
stop people near Doe who were ethnically Russian. On one
occasion, a police officer detained Doe for several hours
because the officer suspected that Doe’s registration
documents were false. The officer eventually released Doe
after concluding that his documents were genuine. Doe
believed the police stopped him because he is not ethnically
Russian and he does not “look like the typical Russian
person.”
8                     DOE V. HOLDER

    Doe moved from Moscow to the United States on
November 11, 2003, to attend American Language
Communications Center in New York on a nonimmigrant
student visa.

    On February 14, 2005, the Department of Homeland
Security filed a notice to appear, which initiated removal
proceedings against Doe because he violated the conditions
of his nonimmigrant status when he stopped attending school.
Doe admitted the factual allegations at the notice to appear
hearing and conceded his removability as charged.

    Doe applied for asylum, under § 208 of the Immigration
and Nationality Act (“INA”), and withholding of removal,
under INA § 241(b)(3). Doe also sought relief under the
Convention Against Torture. Alternatively, Doe requested
voluntary departure. Doe argued he was eligible for asylum
because he suffered past persecution on account of his
membership in a particular social group, specifically, “gay
people, or homosexuals,” and had a well-founded fear of
facing future persecution if returned to Russia. He also
argued that he could not reasonably relocate to Moscow,
because of ethnic discrimination, including harassment and
inability to find work, that he faced there. The IJ found that
Doe “testified credibly and his application was credible.”

                              B

    On October 29, 2007, the IJ denied Doe’s application for
asylum, withholding of removal, and relief under CAT. The
IJ concluded that Doe suffered physical injury and
persecution in April 2003 on account of a “cognizable
particular social group consisting of homosexuals.” The IJ
found, however, that “the record does not support the
                       DOE V. HOLDER                           9

conclusion that the government was unable or unwilling to
protect the respondent.”

    In finding that Doe failed to prove that the Russian
government was unable or unwilling to protect him, the IJ
stated that “the comments of the officer at the time of the first
incident do indeed reflect societal prejudices.” The IJ also
commented, however, that while he did “not condone the
police reaction to the first incident,” the two incidents were
“best considered together.” The IJ noted that the police
officers responded to Doe’s father’s report regarding the
second violent attack by coming to the hospital to interview
Doe. The IJ observed that the police rejected that report on
the basis of a specific provision of Russian law, but that the
record did not contain evidence of what the cited code section
said. The IJ stated, “Without more the Court is unable to
conclude that the police decision was based on an improper
motive,” because the Russian police had taken “affirmative
action in response to the complaint and appeared not to have
rejected the complaint out of hand.” As a result, the IJ held,
“[T]he record does not support the conclusion that the
government was unable or unwilling to protect the
respondent.”

    The IJ also determined that Doe “was apparently able to
relocate to Moscow.” While noting that Moscow was
“inhospitable in certain ways” to ethnic minorities, the IJ
reasoned that Doe should be able to relocate to Moscow
because he “had no serious problems during his time there.”
The IJ stated that he had taken notice of the “background
evidence submitted regarding the difficulties that gay people
have in Russia,” but determined that Doe’s experiences in
Moscow “demonstrate that it is possible for gay people to live
there without having these things happen to them.”
10                         DOE V. HOLDER

    The IJ further concluded that, because Doe did not meet
the lower burden of proof that is applicable to an application
for asylum, he failed to meet the higher burden required for
withholding of removal. The IJ also denied Doe’s relief
under CAT, concluding that he failed to prove that it was
“more likely than not” that he would be tortured if he was
removed to Russia. Finally, the IJ granted Doe’s application
for voluntary departure.

                                    C

     Doe filed a notice of appeal with the BIA on November
23, 2007. In his appeal, he contended that the IJ erred in
concluding that the police were unable or unwilling to protect
him, and in finding that he could relocate to Moscow in light
of his homosexuality and ethnicity. The BIA agreed with the
IJ that Doe “failed to establish his eligibility for asylum and
withholding of removal.”3 The BIA held that Doe failed to
prove that the Russian government was unable or unwilling
to control his attackers. The BIA reasoned that Doe’s “claim
is based on isolated hate crimes which, while deplorable, do
not establish his eligibility for asylum or withholding of
removal.” It concluded that Doe had “not shown that there is
widespread persecution of homosexuals in Russia which is
sponsored or condoned by the Russian government.”




 3
    The BIA also held that Doe waived his CAT claim by failing to raise
it in his appeal. In his petition to this Court, Doe does not challenge the
BIA’s conclusion that he waived his CAT claim or otherwise mention
CAT. Thus, his CAT claim is waived. See Rizk v. Holder, 629 F.3d 1083,
1091 n.3 (9th Cir. 2011) (stating that the applicant waived withholding-of-
removal and CAT claims where the claims were not raised in the opening
brief).
                        DOE V. HOLDER                          11

     The BIA held that Doe had not demonstrated that “the
police, who interviewed [him] after he was attacked in 2003,
failed to conduct adequate investigations due to [his]
homosexuality.” The BIA stated that “the 2003 complaint
was ultimately rejected based on a specific Russian law.” It
emphasized that Doe “failed to explain the Russian law cited
in the certificate” and bore “the burden of establishing foreign
law on which he . . . relie[d].” The BIA also reasoned that
Doe “did not establish that the cited law was merely a pretext
for ignoring [his] complaint because of his sexual
orientation.” The BIA concluded that, as a result, Doe had
“failed to establish that he was persecuted in the past on
account of his sexual orientation, or that he faces an
objectively reasonable risk of persecution on account of the
same if he returns to Russia, at the hands of individuals whom
the government is unable or unwilling to control.”

    The BIA further held that Doe did not demonstrate a
“well-founded fear of [future] persecution on account of his
ethnicity,” because the problems Doe experienced in Moscow
related to his ethnicity did not rise to the level of persecution.
The BIA also concluded that the evidence in the record “of
discrimination as well as isolated incidents of violence
against individuals of non-Russian ethnicity does not
demonstrate that the respondent faces a realistic probability
of experiencing harm rising to the level of persecution, as
opposed to harassment or discrimination, upon return to
Russia.”

    Doe timely petitioned for review of the IJ’s decision on
July 13, 2009.
12                     DOE V. HOLDER

                              II

                               A

    We first address the question whether the BIA erred in
concluding that Doe failed to carry his burden of
demonstrating that the Russian government was unable or
unwilling to protect him from past persecution by
nongovernmental actors. Doe seeks asylum and withholding
of removal on the ground that he suffered past persecution in
Russia on account of his homosexuality.

    Where, as here, “the BIA conducted an independent
review of the record and provided its own grounds for
affirming the IJ’s decision,” we review only the BIA’s
opinion, Navas v. INS, 217 F.3d 646, 654 (9th Cir. 2000),
except to the extent the BIA expressly adopted portions of the
IJ’s decision, see Molina-Estrada v. INS, 293 F.3d 1089,
1093 (9th Cir. 2002) (“Where, as here, the BIA has reviewed
the IJ’s decision and incorporated portions of it as its own, we
treat the incorporated parts of the IJ’s decision as the
BIA’s.”).

    We review the BIA’s construction and application of the
law de novo. See Murillo-Espinoza v. INS, 261 F.3d 771, 773
(9th Cir. 2001). “We review the BIA’s findings of fact for
substantial evidence” and “grant the petition only if the
evidence compels a contrary conclusion from that adopted by
the BIA.” Afriyie v. Holder, 613 F.3d 924, 931 (9th Cir.
2010) (citing Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir.
1995)); see 8 U.S.C. § 1252(b)(4)(B) (in reviewing an order
of removal, “the administrative findings of fact are conclusive
unless any reasonable adjudicator would be compelled to
conclude to the contrary”).
                      DOE V. HOLDER                        13

                              B

    To qualify for asylum and withholding of removal, a
person who is outside the country of his or her nationality
must establish that he is unable or unwilling to return to it
“because of persecution or a well-founded fear of persecution
on account of race, religion, nationality, membership in a
particular social group, or political opinion.” 8 U.S.C.
§ 1101(a)(42)(A).

       An applicant can make this showing, and be
       eligible for asylum, in two ways. First, the
       applicant can show past persecution on
       account of a protected ground. 8 C.F.R.
       § 208.13(b)(1). Once past persecution is
       demonstrated, then fear of future persecution
       is presumed, and the burden shifts to the
       government to show, by a preponderance of
       the evidence, that “there has been a
       fundamental change in circumstances such
       that the applicant no longer has a
       well-founded fear of persecution,” or “[t]he
       applicant could avoid future persecution by
       relocating to another part of the applicant’s
       country.” 8 C.F.R. § 208.13(b)(1)(i) & (ii).

Deloso v. Ashcroft, 393 F.3d 858, 863–64 (9th Cir. 2004).

    We have previously held that “homosexuals are a
‘particular social group,’ and therefore that homosexuality is
a protected ground.” Vitug v. Holder, 723 F.3d 1056, 1064
(9th Cir. 2013) (citing Karouni v. Gonzales, 339 F.3d 1163,
1171–72 (9th Cir. 2005)).
14                     DOE V. HOLDER

    To demonstrate entitlement to asylum or withholding of
removal on the basis of past persecution, an applicant must
present substantial evidence of “(1) an incident, or incidents,
that rise to the level of persecution; (2) that is on account of
one of the statutorily-protected grounds; and (3) is committed
by the government or forces the government is either unable
or unwilling to control.” Afriyie, 613 F.3d at 931 (internal
quotation marks omitted); see id. at 936 (“As with asylum, to
show past persecution, an applicant for withholding of
removal must show that government forces have either
directly persecuted him or were unable or unwilling to control
private persecutors.”). The only nexus required to establish
a past-persecution asylum claim is that the applicant’s
persecution be “on account of” one of the statutorily
enumerated grounds. See 8 U.S.C. § 1101(a)(42)(A); Sangha
v. INS, 103 F.3d 1482, 1490 (9th Cir. 1997) (holding that the
applicant must provide some evidence, direct or
circumstantial, that the persecutor was or would be motivated
to persecute him because of a protected ground). In other
words, the second (“on account of”) element modifies the
“persecution” clause in the first element. The third element,
however, independently specifies that the source of the
persecution must be the government itself or persons that the
government is unable or unwilling to control. Thus, where a
nongovernmental actor is the source of the persecution, an
applicant must present evidence (1) that the nongovernmental
actor persecuted the applicant on account of a protected
ground, and (2) that the government is unable or unwilling to
control that nongovernmental actor.

    Neither this Court nor the Supreme Court has required (or
implied) a direct nexus between the government’s inability or
unwillingness to control nongovernmental persecutors and a
statutorily-protected ground. The only nexus requirement is
                       DOE V. HOLDER                         15

that the actual persecutors, whether governmental or
nongovernmental, act on a protected ground. Indeed, we
have held that “[i]t does not matter that financial
considerations may account for such an inability to stop
elements of ethnic persecution. What matters instead is that
the government ‘is unwilling or unable to control those
elements of its society’ committing the acts of persecution.”
Avetova-Elisseva v. INS, 213 F.3d 1192, 1198 (9th Cir. 2000)
(quoting Mgoian v. INS, 184 F.3d 1029, 1036 (1999))
(emphasis in original).

    This Court has recognized that unwillingness or inability
to control persecutors is not demonstrated simply because the
police ultimately were unable to solve a crime or arrest the
perpetrators, where the asylum applicant failed to provide the
police with sufficiently specific information to permit an
investigation or an arrest. See, e.g., Truong v. Holder,
613 F.3d 938, 941 (9th Cir. 2010) (declining to conclude that
the Italian government was “complicit in or unwilling to
stop” the applicants’ persecution, where the police dutifully
made reports after each incident and indicated that they
would investigate, but where the attackers’ identities were
completely speculative); Nahrvani v. Gonzales, 399 F.3d
1148, 1154 (9th Cir. 2005) (holding that the applicant had not
demonstrated the government was unable or unwilling to
control the perpetrators where he contended that the police
failed to investigate his reports, but “admitted that he did not
give the police the names of any suspects because he did not
know any specific names” and his wife testified “that the
police investigated the complaints, but were ultimately unable
to solve the crimes”).

   In contrast, in Mashiri v. Ashcroft, 383 F.3d 1112, 1115,
1121 (9th Cir. 2004), we held that evidence compelled the
16                     DOE V. HOLDER

conclusion that the government was unable or unwilling to
protect the applicant where police investigated but made no
arrests after the applicant’s husband was beaten and “quickly
closed their investigation into the attack on [her family’s]
apartment as simple theft, despite evidence that the attack
was motivated by anti-foreigner hatred.” Similarly, here, Doe
presented evidence that the Russian police rejected his first
complaint out of hand, questioning why he did not simply
defend himself, and subsequently dismissed his second
complaint without doing anything more than interviewing
him at the hospital where he was being treated for his injuries.
The police did so even though Doe did identify his attackers
both times, and there was substantial evidence that the
assaults were motivated by anti-homosexual bias.

    We are persuaded, after reviewing this record, that the
BIA erred in concluding that Doe failed to demonstrate that
the Russian government was unable or unwilling to control
the persons he identified as having persecuted him on account
of his homosexuality. The Government failed to present any
evidence to rebut Doe’s undisputed testimony that he suffered
serious assaults at the hands of individuals on account of his
homosexuality or to show that the Russian government was
able and willing to control nongovernmental actors who
attack homosexuals.

    Because the evidence demonstrated that Doe was
subjected to past persecution on account of his homosexuality
and that the Russian government was unable or unwilling to
control his persecutors, the BIA should have presumed that
Doe has a well-founded fear of future persecution. It should
then have required the Government to meet its burden to
show by a preponderance of the evidence that “there has been
a fundamental change in circumstances such that the
                       DOE V. HOLDER                         17

applicant no longer has a well-founded fear of persecution”
or “the applicant could avoid future persecution by relocating
to another part of the applicant’s country.” Deloso, 393 F.3d
at 864 (alteration omitted) (quoting 8 C.F.R.
§ 208.13(b)(1)(i)–(ii)). Because of these errors, we remand
this matter to the BIA for further evidentiary proceedings to
determine whether the Government can meet this burden.

                              III

    The BIA addressed Doe’s arguments regarding the
discrimination and mistreatment that he suffered in Moscow
on the basis of his ethnicity as a separate claim for asylum.
This was error. Doe raised these issues to support his
contention that he could not reasonably relocate to Moscow,
not as a separate ground for asylum.

     Moreover, although the BIA and IJ found that Doe had
not suffered persecution in Moscow, a different standard
applies with regard to the purpose for which Doe actually
raised the ethnic discrimination issue, the reasonableness of
relocation. For that purpose, it is not enough for the
government to establish “that applicants could escape
persecution by relocating internally.” Melkonian v. Ashcroft,
320 F.3d 1061, 1069 (9th Cir. 2003). Instead, it also “must
be reasonable to expect them to do so.” Id. The applicable
regulation, 8 C.F.R. § 1208.13(b)(3), sets forth a non-
exhaustive list of factors that the adjudicators should consider
in determining whether internal relocation is reasonable,
including “whether the applicant would face other serious
harm in the place of suggested relocation; any ongoing civil
strife within the country; administrative, economic, or judicial
infrastructure; geographical limitations; and social and
cultural constraints, such as age, gender, health, and social
18                     DOE V. HOLDER

and familial ties.” To establish such factors, it is not
necessary to establish persecution on account of a protected
ground; difficulties short of persecution can suffice. See
Boer-Sedano v. Gonzales, 418 F.3d 1082, 1090–91(9th Cir.
2005) (holding that the government had not carried its burden
to show that internal relocation was reasonable where the
evidence showed that the petitioner “would face significant
social and cultural constraints as a gay man with AIDS in
Mexico, as hostility towards and discrimination against
HIV/AIDS patients is common in Mexico,” and would not be
able to “obtain his required medication”); Knezevic v.
Ashcroft, 367 F.3d 1206, 1214 (9th Cir. 2004) (finding age,
inability to find work, lack of family connections and
“abysmal” quality of life to weigh against a finding of
reasonableness).

    The BIA did not address the reasonable feasibility of
relocation at all, with respect to ethnicity or sexual
orientation, as it held that Doe had not suffered cognizable
past persecution on any protected ground. We remand so that
it may do so, leaving it to the agency to consider the evidence
of ethnic discrimination and discrimination based on sexual
orientation in Moscow under the standard applicable to the
relocation question.

                         Conclusion

    We GRANT the petition for review of the BIA’s decision
that Doe is not entitled to asylum or withholding of removal
because he failed to demonstrate that he met his burden of
presenting substantial evidence that he has a well-founded
fear of future persecution if he is removed to Russia. We
REMAND for further proceedings regarding whether there
has been a change in Russia regarding the persecution of
                    DOE V. HOLDER                     19

homosexuals and whether it would be reasonable for Doe to
relocate within Russia.